DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 03/30/2022. Claims 1-4, 8-11, 15-17 and 18 have been amended. 
Response to arguments
Arguments are persuasive and the previous rejection is withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Noh et al. (U.S 2019/0246412) and Kim et al. (U.S 2019/0342915). 
 Regarding in claims 1, 8 and 15, Noh discloses a method for performing LBT used by terminal(s) in a transmission of uplink traffic corresponding to an uplink grant, an LBT scheme performed when an uplink grant is transmitted may be performed and the base station may inform the terminal of either type 1 channel access or type 2 channel access through the uplink grant. In this case, the type 1 channel access denotes Cat-4 LBT and type 2 channel access denotes Cat-2 LBT or 25 us LBT. Kim, discloses perform UL transmission during time longer than MCOT (configured via a predetermined rule, higher layer signaling, or physical layer signaling) (or if the UE is scheduled to perform UL transmission), the UE autonomously stops continuous transmission and may be able to perform LBT or CCA). 
However, none of Noh, Kim and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to “receiving, from a base station (BS), channel occupancy information indicating a duration in a time domain and a location in a frequency domain for a channel occupancy that is initiated by the BS; when an uplink (UL) transmission is scheduled within the duration in the time domain and the location in the frequency domain for the channel occupancy that is initiated by the BS, performing a first type of channel access procedure for the UL transmission; and when the UL transmission is not scheduled within the duration in the time domain and the location in the frequency domain for the channel occupancy that is initiated by the BS, performing a second type of channel access procedure for the UL transmission” as recited in the context of claim 1, 8 and 15. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-7, 9-14, 16-19 and 20 depend from claims 1, 8 and 15 are allowed since they depend from allowable claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
04/19/2022